                                                              JS-6




            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA




DUNCAN MILNER,                   CV 19-08174 DSF (AFMx)
   Plaintiff,
                                 Order GRANTING Plaintiff’s
               v.                Motion to Remand (Dkt. 11)
                                 and DENYING the Parties’
TBWA WORLDWIDE, INC., et         Requests for Judicial Notice
al.,                             (Dkts. 12, 21, 26)
     Defendants.



       Defendants, TBWA Worldwide, Inc., TBWA Chiat Day Los
Angeles, TBWA Chiat/Day, Inc., TBWA Chiat/Day, TBWA/Media
Arts Lab, Omnicom Group, Inc., Omnicom Holdings USA Inc.,
Omnicom Management Inc., and Omnicom International Holdings
Inc. (collectively, Entity Defendants) and Michael Claypool, Erin
Riley, Sheri Thorburn, Troy Ruhanen, Chris Garbutt, and Elaine
Stein (collectively, Individual Defendants) (collectively,
Defendants) removed this case based on diversity jurisdiction.
Dkt. 1 (Notice). Plaintiff Duncan Milner (Plaintiff) moves for
remand. Dkt. 11 (Mot.).
                 I. FACTUAL BACKGROUND

      Plaintiff has been employed by the Entity Defendants since
1987, with a one-year hiatus in 1988. Dkt. 1-1 (Compl.) ¶ 9.
Plaintiff’s employment was terminated in 2019; he was 61. See id.

      In around April 2015, Milner contacted Ruhanen about his
disappointing yearly performance bonus, the stagnation of his
base salary, and “no new stock grants since 2012.” Id. ¶ 12(e). A
week later, Ruhanen told Plaintiff that his decreasing bonus was
due to the “economics of the network and the agency.” Id. In
around late 2016, Plaintiff was informed that he was being
replaced by Brent Anderson, who was significantly younger than
Plaintiff. Id. ¶ 12(f). In around 2017, Plaintiff was demoted to the
Media Arts Lab\For Good agency, where his total annual
compensation was cut in half and the number of employees
reporting to him decreased from 40 to 50 to only six. See id.
¶ 12(g). Plaintiff was also moved to a less desirable office space
and was no longer invited to exclusive marketing events or
quarterly global creative meetings. See id. ¶ 12(j). The creative
directors who were invited to such meetings were substantially
younger than Plaintiff. Id.

       Between Plaintiff’s demotion and his termination, he
observed that the Entity Defendants were hiring more “digital
natives,” employees in their 20s and 30s, pursuant to a company
narrative of hiring younger people who were familiar with social
media. Id. ¶ 12(h). Claypool referred to this company narrative
on a number of occasions and was present when Plaintiff’s
employment was terminated. Id. Claypool also would say that
“[a]s an agency, we need to be more knowledgeable and more
digital focused.” Id.

      In or around February 2019, Lee Clow, Plaintiff’s mentor
and boss, announced he was retiring. Id. ¶ 13(a). Within two


                                 2
months, Thorburn told Plaintiff that “they couldn’t carry his
salary anymore” and offered him a 50 percent pay cut or
severance. Id. ¶ 13(b)-(c). Plaintiff was also told that the Entity
Defendants could not support the salaries of two other employees,
one in her 60s and another in his 50s. Id. ¶ 13(c). On about June
18, 2019, Milner met with Claypool who informed him that “they
had looked around” and “didn’t have anything for him, even at a
reduced salary.” Id. ¶ 13(d). Plaintiff responded that “It’s starting
to look and smell like age discrimination.” Id. ¶ 13(e). Plaintiff
alleges on information and belief that Riley and Ruhanen were
involved in the termination of Plaintiff’s employment. Id. ¶ 13(f).

                     II. LEGAL STANDARD

      “Federal courts are courts of limited jurisdiction” and
“possess only that power authorized by [the] Constitution and
statute . . . .” Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375,
377 (1994). A defendant may remove an action to federal court if
the federal court could exercise subject matter jurisdiction over
the action. 28 U.S.C. § 1441(a). “The removal statute is strictly
construed against removal jurisdiction” and “[t]he defendant bears
the burden of establishing that removal is proper.” Provincial
Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087
(9th Cir. 2009). If a defendant fails to meet its burden of
establishing the Court has subject matter jurisdiction, the suit is
remanded. 28 U.S.C. § 1447(c).

                        III. DISCUSSION

A.   Procedural Objections

     1.    Operative Complaint

     Plaintiff argues that removal was procedurally improper
because he filed his First Amended Complaint (FAC) on
September 16, 2019, four days before Defendants removed the


                                  3
case based on the original Complaint. See Mot. at 3-4. However,
Defendants were not served with the FAC until September 25,
2019, after they had removed the matter. See id. at 4. The
removal therefore was procedurally proper. 1 See Noorazar v.
BMW of N. Am., LLC, No. 18-CV-02472 W (JLB), 2019 WL
442477, at *2 (S.D. Cal. Feb. 5, 2019) (“[I]n California an amended
complaint supersedes the original for the purpose of removal only
when served upon the affected defendant.”); Lewis v. QVC, Inc.,
No. SACV 17-0287-DOC (KESx), 2017 WL 1423703, at *3 (C.D.
Cal. Apr. 20, 2017) (“Because Plaintiff did not serve notice of the
FAC on Defendants until after [defendant] removed the action to
the [Central] District of California, the operative complaint is
Plaintiff’s original Complaint.”).

      2.    Failure to Comply with Local Rule 7-3

      Defendants assert that although the parties met and
conferred about Plaintiff’s motion to remand, the substance of
Plaintiff’s motion, particularly challenges to the amount in
controversy and citizenship of the Entity Defendants, was not
discussed. Dkt. 20 (Opp’n) at 5-6. While the Court can generally
refuse to consider a motion that fails to comply with the local
rules, the Court has an independent duty to verify that subject
matter jurisdiction exists. Chavez v. JPMorgan Chase & Co., 888
F.3d 413, 415 (9th Cir. 2018). The Court must therefore consider
the issue even if there were no motion.

      3.    Requests for Judicial Notice and Evidentiary
            Objections

     Both parties filed requests for judicial notice. Dkts. 12, 21,
26. Because the Court does not rely on the facts requested to be

1The Court’s conclusion does not depend on which complaint is currently
operative.



                                     4
judicially noticed, the requests are DENIED. Plaintiff objects to
paragraphs 9-12 of the Streiff Declaration. Dkt. 23. Because the
Court does not rely on the assertions made in those paragraphs,
the Court declines to rule on the objections.

B.    Diversity Jurisdiction

      Defendants removed this action on the basis of diversity
jurisdiction. Dkt. 1 (Notice) ¶ 22. Federal courts have diversity
jurisdiction where the amount in controversy exceeds $75,000 2
and the action is between citizens of different states. 28 U.S.C.
§§ 1332, 1441.

      The parties agree that Plaintiff is a citizen of California.
The parties dispute whether certain Individual Defendants, who
are citizens of California, were fraudulently joined, and whether
certain Entity Defendants are citizens of California. 3

      Defendants concede that three of the Individual Defendants
are citizens of California—Claypool, Riley, and Thorburn—but
argue that their citizenship should be disregarded because they
were fraudulently joined. The Complaint asserts two causes of
action against the non-diverse Individual Defendants for Violation
of FEHA – Hostile Work Environment Harassment on the Basis of
Age (FEHA Harassment) and Intentional Infliction of Emotional
Distress (IIED). The FAC adds two new causes of action against
the non-diverse Individual Defendants: Defamation and Coerced
Self-Defamation.



2Because the Court finds that there is not complete diversity, it need not
address Plaintiff’s frivolous argument that the amount in controversy is not
met.
3The Court need not consider the latter because it finds that at least one of
the resident Individual Defendants was not fraudulently joined.



                                       5
      For purposes of diversity jurisdiction, the Court “may
disregard the citizenship of a non-diverse defendant who has been
fraudulently joined.” Grancare, LLC v. Thrower, 889 F.3d 543,
548 (9th Cir. 2018). A non-diverse defendant is fraudulently
joined “[i]f the plaintiff fails to state a cause of action against [the]
resident defendant, and the failure is obvious according to the
settled rules of the state.” Morris v. Princess Cruises, Inc., 236
F.3d 1061, 1067 (9th Cir. 2001) (first alteration in original)
(quoting McCabe v. Gen. Foods Corp., 811 F.2d 1336, 1339 (9th
Cir. 1987)). “[T]he test for fraudulent joinder and for failure to
state a claim under Rule 12(b)(6) are not equivalent.” Grancare,
889 F.3d at 549. Instead, “the standard is similar to the ‘wholly
insubstantial and frivolous’ standard for dismissing claims under
Rule 12(b)(1) for lack of federal question jurisdiction.” Id. In
evaluating a claim of fraudulent joinder, “a federal court must find
that a defendant was properly joined and remand the case to state
court if there is a ‘possibility that a state court would find that the
complaint states a cause of action against any of the [non-diverse]
defendants.’” Id. (alteration in original) (emphasis in original)
(quoting Hunter v. Philip Morris USA, 582 F.3d 1039, 1046 (9th
Cir. 2009)). In this inquiry, “the district court must consider . . .
whether a deficiency in the complaint can possibly be cured by
granting the plaintiff leave to amend.” Id. at 550.

      First, Defendants argue that none of the Individual
Defendants can be held liable for FEHA Harassment because
“neither the Complaint nor the FAC contains any factual
allegation that constitutes harassing conduct.” Opp’n at 18.

     FEHA makes it unlawful for “an employer . . . or any other
person,” to harass an employee because of age. Cal. Gov. Code §
12940(j)(1). Unlike discriminatory employment actions under
FEHA, which are limited to “employers,” harassment claims may
be brought against any individual. Id. Under FEHA,


                                   6
“harassment” includes “[v]erbal harassment, e.g., epithets,
derogatory comments or slurs on a [discriminatory] basis” as well
as physical harassment. Cal. Code Regs. Tit. 2 § 11019(b)(2).
Actions such as “hiring or firing, job or project assignments, office
or work station assignments, promotion or demotion, . . . the
assignment or nonassignment of supervisory functions, deciding
who will and who will not attend meetings, deciding who will be
laid off, and the like, do not come within the meaning of
harassment.” Janken v. GM Hughes Elecs., 46 Cal. App. 4th 55,
64-65 (1996). “Harassment . . . consists of actions outside the
scope of job duties which are not of a type necessary to business
and personnel management.” Id. at 65. However, if “official
employment actions . . . establish a widespread pattern of bias,”
and those actions “have a secondary effect of communicating a
hostile message,” the actions could constitute harassment. Roby
v. McKesson Corp., 47 Cal. 4th 686, 709 (2009) (citing Miller v.
Dep’t. of Corrections, 36 Cal. 4th 446, 466 (2005)); see also
Negherbon v. Wells Fargo Bank, No. 15-CV-02368-JCS, 2015 WL
6163570, at *6 (N.D. Cal. Oct. 21, 2015) (A “FEHA plaintiff may
establish a supervisor’s liability for harassment by providing
evidence of hostile social interactions along with supplemental
evidence of official employment actions that reinforce an
underlying hostile message.” (citing Roby, 47 Cal. 4th at 708-10)).

       Defendants maintain that “all of [the Individual
Defendants’] alleged wrongdoings only pertain to personnel
management actions” that cannot support a FEHA Harassment
claim. Opp’n at 19. It is true that most of the alleged wrongdoing
would not constitute harassing conduct under California law. See,
e.g., Compl. ¶¶ 12(e) (compensation); 12(f) (removal from Apple
account); 12(g) (demotion); 12(g) (adjusting supervisory functions);
12(h) (hiring decisions); 12(j) (office assignment); 12(j) (exclusion
from quarterly meetings). However, Plaintiff has also alleged that
there was an “ongoing narrative within the company of the need to


                                  7
hire ‘digital natives,’ i.e., younger people who were familiar with
social media, a reference made on a number of occasions by
defendant Claypool.” Compl. ¶ 12(h). Further, Plaintiff alleges
that during a meeting with Thorburn where Plaintiff was
presented with the option of taking a pay cut or leaving, he was
also informed that the Entity Defendants could not support the
salaries of two other employees over 50. Id. ¶ 13(c). Such a
“narrative,” combined with the alleged discriminatory official
actions taken, could possibly suffice to demonstrate harassment
by Claypool or Thorburn through communication of a hostile
message. 4 See Roby, 47 Cal. 4th at 708 (A “demeaning message . .
. could give rise to an actionable hostile work environment.”); see
also Jansen v. Sys. Servs. of Am., Inc., No. 5:19-CV-00120 AB
(SHKx), 2019 WL 1276191, at *3 (C.D. Cal. Mar. 18, 2019)
(Plaintiff “establish[ed] a plausible harassment claim” where non-
diverse defendant told “human resources that the older workers
should be worked out of the system” and there was a practice of
“employees getting assigned to [an inferior task] simply because
they were older”).

      Defendants attempt to distinguish Roby by noting that “the
plaintiff there actually alleged actions that constituted harassing
conduct,” including “demeaning comments” and “demeaning facial
expressions and gestures,” as well as “disparate treatment . . . in
handing out small gifts.” Opp’n at 21 (quoting Roby, 47 Cal. 4th
at 709). However, even if Roby is distinguishable, it did not
foreclose the possibility that official employment actions, including
the “shunning of [plaintiff] during staff meetings,” could form the




4Because there is a possible FEHA harassment claim against Claypool and
Thorburn, the Court need not address whether there is a possible claim
against Riley.



                                    8
basis for a harassment claim if the effect was a hostile message.
See 47 Cal. 4th at 709.

      Defendants also claim that even if such conduct constituted
harassment, it was “neither severe nor pervasive as a matter of
law.” Opp’n at 19. However, under California law, even one
instance of harassment can be sufficient. Doe v. Wells Fargo
Bank, N.A., No. CV 19-5586-GW-PLAx, 2019 WL 3942963, at *6
(C.D. Cal. Aug. 19, 2019) (rejecting claim of fraudulent joinder
where there was only one non-personnel management action—the
comment, “I have good news for you. You’re gonna want to suck
my dick.”). Further, Plaintiff alleges the comments at issue were
made “on a number of occasions” and that the “digital native
narrative” was “ongoing.” Compl. ¶ 12(h). Defendants maintain
that Plaintiff has not demonstrated the requisite “unreasonabl[e]
interfer[ence] with [his] work performance or creat[ion] [of] an
intimidating, hostile, or offensive working environment.” Opp’n at
20 (quoting Cal. Gov. Code § 12923(b)). To the extent that is true,
such failures could possibly be cured by amendment.

      While these allegations may not ultimately suffice, their
failure is not “obvious according to the settled rules of the state,”
Morris, 236 F.3d at 1067, or impossible to be cured by
amendment. Hunter, 582 F.3d at 1046. Because there is at least
a possibility a state court would find Claypool’s or Thorburn’s
conduct to constitute harassment, Defendants have not satisfied
their burden of showing fraudulent joinder. 5 Diversity
jurisdiction did not exist at the time of removal.




5 The Court therefore need not reach the parties’ arguments regarding the
IIED claim, or the newly added defamation claims.



                                     9
                     IV. CONCLUSION

  The motion to remand is GRANTED. The requests for judicial
notice are DENIED. The case is REMANDED to the Superior
Court of California, County of Los Angeles.

     IT IS SO ORDERED.


Date: October 30, 2019         ___________________________
                               Dale S. Fischer
                               United States District Judge




                             10
